COBB, Judge.
Appellant Maddox was adjudicated guilty of armed robbery and unauthorized use of a motor vehicle. For the armed robbery, the trial court sentenced Maddox to forty years imprisonment with credit for time served. For the unauthorized use of a motor vehicle, the trial court sentenced him to an unspecified term of imprisonment that was to “merge with and be served concurrently with” the armed robbery sentence.
In this appeal, Maddox seeks review of the trial court’s denial of his motion for a directed verdict of acquittal and the general sentence that was imposed.
The trial court was correct in denying the motion for a directed verdict of acquittal and we affirm the convictions. However, the trial court should have specified the term of the sentence imposed with regard to the unauthorized use of a motor vehicle conviction and we therefore remand this case for resentencing in conformity with Dorfman v. State, 351 So.2d 954 (Fla.1977).
AFFIRMED in part; REVERSED in part; and REMANDED.
DAUKSCH, C. J., and FRANK D. ÜP-CHURCH, Jr., J., concur.